Case 2:21-cv-00317-JFW-GJS Document 4 Filed 01/15/21 Page 1 of 4 Page ID #:21


1
2
3
4
5
6
7
8
                               UNITED STATES DISTRICT COURT
9
                             CENTRAL DISTRICT OF CALIFORNIA
10
11       ROBERT McCULLOCK,
                                                       Case No. 2:21-cv-00317-JFW (GJS)
12                    Petitioner
                                                        ORDER: DISMISSING PETITION
13             v.                                       AS SECOND OR SUCCESSIVE;
                                                        DENYING CERTIFICATE OF
14       MARCUS POLLARD (WARDEN),                       APPEALABILITY; AND
                                                        REFERRING PETITION
15                    Respondent.                       PURSUANT TO NINTH CIRCUIT
                                                        RULE 22-3(a)
16
17
18          On March 10, 2006, Petitioner, a state prisoner, commenced a 28 U.S.C. §
19   2254 action in Case No. 2:06-cv-01516-JFW (the “Prior Petition”). The Prior
20   Petition sought habeas relief with respect to Petitioner’s 2004 Los Angeles County
21   Superior Court conviction and related sentence of 30 years to life in Case No.
22   NA055235 (the “State Conviction”) and raised 43 claims. On July 14, 2009, the
23   Court denied the Prior Petition on its merits and dismissed the case with prejudice,
24   and Judgment was entered.1
25          Petitioner appealed the denial of the Prior Petition to the United States Court
26   of Appeals for the Ninth Circuit (Case No. 09-56235). On March 23, 2011, the
27
28   1
            Petitioner filed an earlier Section 2254 challenge to the State Conviction in Case No. 2:05-
     cv-06856-JFW (FMO). That action was dismissed on October 7, 2005, without prejudice, for lack
     of exhaustion.
Case 2:21-cv-00317-JFW-GJS Document 4 Filed 01/15/21 Page 2 of 4 Page ID #:22


1    Ninth Circuit denied a certificate of appealability.2
2           Over nine years passed. On January 11, 2021, Petitioner filed the instant
3    Petition, which again challenges the State Conviction. The Petition raises a single
4    claim, which is cursory to say the least. Petitioner states simply that the “CDCR and
5    State of California says my conviction is violent,” and based on Sessions v. Dimaya,
6    138 S. Ct. 1204 (2018), and Dade v. United States, 2019 WL 361587 (D. Id. Jan. 29,
7    2019), his conviction “clearly” “is not violent.” [Petition at 5.]
8           Petitioner alleges that he exhausted his present habeas claim through a habeas
9    proceeding brought in the California Supreme Court (Case No. S264221), in which
10   the state high court denied his petition summarily on December 9, 2020. Even
11   assuming that the claim raised in the Petition may be exhausted, it is not presently
12   cognizable, for the following reason.
13
14                                            DISCUSSION
15          State habeas petitioners generally may file only one federal habeas petition
16   challenging a particular state conviction and/or sentence. See, e.g., 28 U.S.C. §
17   2244(b)(1) (courts must dismiss a claim presented in a second or successive petition
18   when that claim was presented in a prior petition) and § 2244(b)(2) (with several
19   exceptions not applicable here, courts must dismiss a claim presented in a second or
20   successive petition when that claim was not presented in a prior petition). “A
21   habeas petition is second or successive . . . if it raises claims that were or could have
22   been adjudicated on the merits” in an earlier Section 2254 petition. McNabb v.
23   Yates, 576 F.3d 1028, 1029 (9th Cir. 2009).
24          Even when Section 2244(b)(2) provides a basis for pursuing a second or
25   successive Section 2254 habeas petition, state habeas petitioners seeking relief in
26
27   2
              Pursuant to Rule 201 of the Federal Rules of Evidence, the Court has taken judicial notice
28   of its records and files, as well as the Ninth Circuit dockets available electronically through the
     PACER system.
                                                      2
Case 2:21-cv-00317-JFW-GJS Document 4 Filed 01/15/21 Page 3 of 4 Page ID #:23


1    this District Court must first obtain authorization from the Ninth Circuit before
2    filing any such second or successive petition. 28 U.S.C. § 2244(b)(3). The Ninth
3    Circuit “may authorize the filing of the second or successive [petition] only if it
4    presents a claim not previously raised that satisfies one of the two grounds
5    articulated in § 2242(b)(2).” Burton v. Stewart, 549 U.S. 147, 152 (2007).
6           The Prior Petition raised numerous federal constitutional claims challenging
7    the State Conviction and was denied on its merits over 11 years ago. The instant
8    Petition once more challenges the State Conviction, albeit on a different ground, and
9    it, therefore, is second or successive within the meaning of Section 2244(b)(2).
10          Whether or not the claim alleged in the current Petition may, as a prima facie
11   matter, satisfy the requisites of 28 U.S.C. § 2244(b)(2) is a question that must be
12   presented to and resolved by the Ninth Circuit, not this District Court.3 The Court
13   has reviewed the Ninth Circuit’s dockets and there is no indication that Petitioner
14
15   3
             Petitioner relies on Dimaya as a “new” basis for relief, but it is questionable that the claim
     raised by Petitioner can meet the requirements of Section 2244(b)(2)(A). Apart from the fact that
16   the Supreme Court has not yet made Dimaya retroactively applicable to cases on collateral review,
17   the decision does not appear to be applicable to Petitioner’s situation. Dimaya, brought by an
     immigrant subject to deportation, found that the definition of a “crime of violence” set forth in the
18   residual clause of 18 U.S.C. § 16(b) – which was incorporated into the immigration deportation
     statute at issue – was unconstitutionally vague. Dade, brought by a federal prisoner, also involved
19   an allegedly wrongful use of the residual clause in 18 U.S.C. § 16(b). Petitioner, however, does
     not point to any use of or reliance on a residual clause in his case, much less any finding that his
20
     crime was “violent,” as he alleges. Petitioner was convicted of the continuous sexual abuse of a
21   child under 14 (California Penal Code § 288.5(a)), with a finding of a prior conviction for willful
     commission of a lewd and lascivious act on a child under 14 (California Penal Code § 288(a)). He
22   was sentenced as a habitual sexual offender pursuant to California Penal Code § 667.71 to the
     prescribed term of 25 years, with an added five-year term imposed pursuant to California Penal
23   Code § 667(a)(1) (habitual commission of serious felonies). [See Prior Petition action, Docket 60
24   at 2.] California Penal Code § 1192.7(c) defines both of the above crimes as “serious” felonies.
     Petitioner’s conviction and sentence do not appear to involve any reliance on a “residual clause”
25   of the type at issue in Dimaya to convict and/or sentence him. Petitioner has not made any
     argument, much less a showing, as to how the Dimaya decision – which found a provision in
26   federal sentencing law to be unconstitutionally vague – has any bearing on the constitutionality of
     the provisions of the California Penal Code defining the specific offenses that qualify as “serious”
27
     or “violent” felonies for state sentence enhancement purposes. Thus, it seems possible that
28   Section 2244(b)(2)(A) may not be met here, but in any event, it is up to the Ninth Circuit to decide
     whether or not Petitioner satisfies the statute as a prima facie matter.
                                                       3
Case 2:21-cv-00317-JFW-GJS Document 4 Filed 01/15/21 Page 4 of 4 Page ID #:24


1    has sought, much less obtained, authorization from the Ninth Circuit to bring the
2    instant Petition, and thus, the Court is without jurisdiction to entertain it. 28 U.S.C.
3    § 2244(b)(3)(A); see also Burton, 549 U.S. at 157 (district court lacks jurisdiction to
4    consider the merits of a second or successive petition absent prior authorization
5    from the circuit court); Cooper v. Calderon, 274 F.3d 1270, 1274 (9th Cir. 2001)
6    (per curiam) (“When the AEDPA is in play, the district court may not, in the
7    absence of proper authorization from the court of appeals, consider a second or
8    successive habeas application.”).
9          Accordingly, IT IS ORDERED that: the Petition is dismissed without
10   prejudice; and Judgment shall be entered dismissing this action without prejudice.
11         In addition, pursuant to Rule 11(a) of the Rules Governing Section 2254
12   Cases in the United States District Courts, the Court has considered whether a
13   certificate of appealability is warranted in this case. See 28 U.S.C. § 2253(c)(2);
14   Slack v. McDaniel, 529 U.S. 473, 484-85 (2000). The Court concludes that a
15   certificate of appealability is unwarranted, and thus, a certificate of appealability is
16   DENIED.
17         IT IS FURTHER ORDERED that the Clerk of the Court shall refer the
18   Petition to the Ninth Circuit pursuant to Ninth Circuit Rule 22-3(a).
19
20      IT IS SO ORDERED.
21
     DATED: _January 15, 2021_______________
22                                   _______________________________
                                     JOHN F. WALTER
23                                   UNITED STATES DISTRICT JUDGE
24
     PRESENTED BY:
25
26
     ______________________________
27   GAIL J. STANDISH
28   UNITED STATES MAGISTRATE JUDGE
                                                 4
